Citation Nr: 0324073	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  02-02 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for dental disability for 
compensation purposes, claimed as residuals of dental trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from March 1966 to January 
1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

It is acknowledged that in a March 2003 decision, the Board 
held that new and material evidence had been submitted to 
reopen the veteran's claim for service connection for 
residuals of dental trauma, based on an unappealed February 
1996 rating decision.  The February 1996 rating decision 
denied entitlement to dental treatment due to dental trauma.  
In the December 2000 rating decision on appeal, the RO 
specifically noted that the veteran's most recent claim for 
entitlement to dental treatment due to dental trauma had been 
referred to the treating VA medical facility.  As the RO did 
not take jurisdiction of the matter of entitlement to dental 
treatment in the December 2000 rating decision on appeal, 
such matter has not been developed for appellate 
consideration.  As such, the issue for Board consideration is 
as framed on the title page of the decision.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The Board notes that the United States Court of Appeals for 
the Federal Circuit held in Kuzma v. Secretary of Veterans 
Affairs, No. 03-7032 (Fed. Cir. Aug. 25, 2003) that Section 
3(a) of VCAA (codified at 38 U.S.C.A. § 5103(a)) does not 
apply retroactively, and overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991) and Holliday v. Principi, 14 Vet. App. 
280 (2001) to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
The veteran filed his claim for VA benefits prior to November 
9, 2000.  

In June 2003, the Board took additional development with 
respect to the veteran's claim, to include an additional VA 
examination.  The RO has not had the opportunity to 
readjudicate the issue on appeal with consideration of this 
additional evidence.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).  Further, in Disabled American Veterans v. 
Secretary of Veterans Affairs, No. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), the United States Court of Appeals 
for the Federal Circuit invalidated 38 C.F.R. §§ 19.9(a)(2), 
and (a)(2)(ii) (2002) and noted that 38 C.F.R. § 19.9(a)(2) 
(2002) is inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) 
because it denies an appellant a "review on appeal" when 
the Board considers additional evidence without having to 
remand the case to the RO for initial consideration.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO must readjudicate the issue on 
appeal and consider all evidence received 
since issuance of the most recent 
Statement of the Case.

If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished an appropriate 
supplemental statement of the case and be provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2002).




